Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 1 of 24




                   Exhibit A
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 2 of 24




                   REDACTED
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 3 of 24




                   Exhibit B
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 4 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 5 of 24




                   Exhibit C
          Case 1:20-cr-00001-JSR
Case 1:95-cr-00223-FAM   Document Document 30-1on Filed
                                  151 Entered     FLSD01/27/21   Page 6 of 24
                                                        Docket 01/13/2006   Page 9 of 12
           Case 1:20-cr-00001-JSR
Case 1:95-cr-00223-FAM            Document
                         Document 151      30-1
                                      Entered    Filed 01/27/21
                                              on FLSD           Page 7 of 24
                                                       Docket 01/13/2006  Page 10 of 12
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 8 of 24




                   Exhibit D
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 9 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 10 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 11 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 12 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 13 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 14 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 15 of 24
       Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 16 of 24




Dear Judge Rakoff:

My name is Edison Marmolejo, and I am Victor Marmolejo’s father. I live in Cali, Colombia.

Victor is welcome to live with me in Colombia when he gets out of prison. I have talked on the
phone with him while he has been in jail, and he tells me he’s never going back to the US, and
that he will not go back to drugs again. I truly believe that he is done this time, especially
because of the nightmare he has gone through in jail this time with the pandemic and his health.

Victor’s mom and siblings visit Colombia so there is no need for Victor to come back to the US.
The family will be able to see him in Colombia and be there to support him. Tatiana and my
other kids support me, as I am 76 years old and only have small pensions, and they can help
support Victor too. We all love him so much and are very worried about his health.

When my kids were growing up, our family did not have a lot of money, but we lived a humble
life in Colombia. When we moved to the United States, things got much harder for all of us. I
had problems, my wife and I had problems, and Victor was left without the guidance and support
he needed. Victor’s friends in Miami set him off on the wrong path. He is now about to turn 47
years old, and I know that he is truly tired of being on this path.

I adore Victor. He is a good kid and a great human being. He is a good son and is especially
great with his mother and sister. He adores his mom and siblings. He loves to spend time with his
oldest nephew, Tatiana’s son Matthew, who is like a son to Victor. Victor is always attentive
with everyone and pays attention to details.

I remember when Victor came back from prison the first time, he was different. He was pensive
and kept to himself. I also have gone to prison, and have bad memories from that, but they are in
the past and they help me focus on the future. I know that I can help Victor to do the same.

Thank you,

Edison Marmolejo
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 17 of 24
       Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 18 of 24




Dear Judge Rakoff:

My name is Diego Marmolejo and I am Victor Marmolejo’s oldest half-brother. I am 52 years
old and a truck driver in Miami.

I and my family love Victor very much. Victor and I have a lot in common; we love the same
things, especially the same music. We love each other and are close, though in recent years we
have not been able to keep in touch as much as we used to.

                                                                                        But
Victor doesn’t like to talk much about his problems or complain to his family because he doesn’t
want to worry us.

I think that Victor ended up on the wrong path because of what happened when we were young.
Our dad went to prison, and I think it was a lot for Victor to handle. He was the youngest boy,
only around 14 years old at the time, and our dad loved Victor so much. I was around 18 and it
affected me a lot, but I was older. I missed my dad. The only support we got from our family was
from our dad, and the family broke up when he was arrested. I and Carlos stayed with our aunt,
while Victor went to live with a friend. Victor’s mom was still in Colombia. Tatiana was sent
back to Colombia because she was too little at the time. Around this time, I think Victor started
off on a different path than his siblings because he was the one who wasn’t able to be cared for
by family. This was really hard on him, and at a critical time in his life. He was the youngest
man in the family, without his dad.

I was stressed about supporting myself after our dad was arrested. I never worked before that, but
I went to work at a factory. Carlos worked too.

Victor moved to Miami and was doing okay. He was working at a warehouse and living with his
mom. He was good for a while. But I think in Miami is when he started hanging with the wrong
people.

None of this excuses Victor’s actions as an adult, but I know that Victor has had a lot more
difficulty in his life than his siblings because he started off young on the wrong foot, and did not
have the support he needed. But his family is so worried about him now especially this year
because of the pandemic, and we will do whatever we need to support him. He needs to be safe
at home, not in jail or prison,

I write this letter because I hope to help the Court understand Victor so that Your Honor may
show mercy to him in his sentencing.

Thank you,

Diego Marmolejo
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 19 of 24
       Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 20 of 24




attitude as before. He was quiet, stressed out, worried. The last time I spoke to him was in
December 2019, just a few days before he was arrested.

I wish the best for Victor and think about him always. Your Honor, I hope you can show my
dear, good friend leniency in his sentencing.

Thank you,

Renato Arana
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 21 of 24




                   REDACTED
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 22 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 23 of 24
Case 1:20-cr-00001-JSR Document 30-1 Filed 01/27/21 Page 24 of 24
